Title: From George Washington to Colonel William Russell, Sr., 28 May 1778
From: Washington, George
To: Russell, William Sr.


                    
                        Head Quarters Valley Forge 28th May 1778
                    
                    The particular situation of Indian Affairs to the Westward rendering it necessary to send up Officers acquainted with their language, customs and Country, I have among others, qualified to answer these purposes, ordered Colo. Jno. Gibson to Pitts Burgh with Brig: Genl McIntosh: As there are but two Continental Regiments employed upon this Service, the 8th pennsylvania and 13th Virginia, there is only a command for two Colonels, and therefore I am under the necessity of directing Colo. Gibson to take the command of your Regiment for the present, and of desiring you to come down and take the command of Colo. Gibsons, the 6th, in his absence. My only reason for making this temporary change is, that the nature of the service calls for an Officer accostomed to the management of Indians, and you can be more usefully employed here. I am Sir Your most obt Servt.
                